129 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Raymond Milton WILLIAMS, Plaintiff-Appellant,v.K.W. PRUNTY, Warden;  H.W. Wilming;  V. Miles, CorrectionalOfficer, Defendants-Appellees.
No. 97-55386.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1997.**Decided Nov. 7, 1997.

Appeal from the United States District Court for the Southern District of California, No. CV-95-01560-JSR;  John S. Rhoades, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON, and BEEZER, Circuit Judges.
MEMORANDUM*
Raymond Milton Williams, a California state prisoner, appeals pro se the district court's grant of summary judgment in favor of prison officials ("defendants") in his 42 U.S.C. § 1983 action alleging that defendants violated his civil rights by failing to protect him from a stabbing attack by other prisoners.  We have jurisdiction pursuant to 28 U.S.C. § 1291.
Williams contends that there is a genuine issue of material fact with respect to his Eighth Amendment, due process and equal protection claims.  Williams and defendants presented opposing affidavits which raise material issues of fact that cannot be resolved on summary judgment.  See Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir.1986).  Accordingly, we reverse the district court's grant of summary judgment and remand to the district court for further proceedings.
REVERSED AND REMANDED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3